MAINE SUPREME JUDICIAL COURT                                         Reporter of Decisions
Decision:    2016 ME 2
Docket:      Pis-15-259
Submitted
  On Briefs: November 19, 2015
Decided:     January 12, 2016

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                   IN RE G.T. et al.

SAUFLEY, C.J.

         [¶1] The two boys who are the subject of this termination of parental rights

proceeding were ten and twelve years old when the court (Dover-Foxcroft,

Mallonee, J.) held a hearing on the third petition brought by the Department of

Health and Human Services to terminate the parental rights of their parents. Two

prior petitions had been denied, allowing their parents multiple opportunities to

learn how to parent their sons free from violence, hostility, and denigration. By the

time of the third trial, both boys suffered from post-traumatic stress disorder and

other serious conditions, and they faced a life limited by their lost opportunity for a

healthy childhood. Their parents appeal from the termination of their parental

rights, challenging the court’s findings of parental unfitness and its determination
2

that termination was in each child’s best interest.1 We discern no error or abuse of

discretion and affirm the judgment.

                                        I. BACKGROUND

        [¶2] This family became involved in a child protection proceeding in 2003,

when G.T. was less than a year old, due to the father’s domestic violence and

mental health issues, and the mother’s neglect.                       The Department eventually

petitioned for the termination of the parents’ parental rights, but the court

(MacMichael, J.) determined in April 2005 that a termination of parental rights

was not in G.T.’s best interest. The court clarified, however, that the father had a

responsibility to “understand once and for all that he cannot continue his pattern of

domestic violence and denial,” that he must not behave in an abusive manner, and

that he must “do more than pay lip service to what the service providers have been

trying to teach him.” Later in 2005, J.T. was born and was immediately placed in

the Department’s custody.

        [¶3] The court considered a subsequent petition for termination of parental

rights, entering a judgment in May 2006. The court found that the father had



    1
      The mother also argues that, due to an intellectual disability, the termination of her parental rights
violates due process or disabilities law. We do not reach this issue, however, because the court did not
make any finding that the mother was intellectually disabled, and based its judgment on her chronic
failure to protect the children from mistreatment and support them in recovering from the abuse they have
suffered. The mother did not request additional findings after the court entered its judgment, see M.R.
Civ. P. 52(b), and we cannot assume that the court found that the mother was disabled.
                                                                                 3

physically disciplined an older child from another relationship in December 2005

by grabbing the front of the child’s jacket and his neck, and that the father had

continued to be unable “to conduct himself in a manner that demonstrates

alternatives to hurtful behavior.” The court found that, although the father had

demonstrated some willingness to participate in services, he had “not demonstrated

an ability to use what he ha[d] been taught.” The court found that he had spoken in

a “loud, angry, and threatening manner” at a meeting held to review a treatment

plan, that he had “used derogatory terms to describe the women professionals

involved in this case and to describe other women in his life,” and that he had

continued “to fail to accept accountability for his actions.”

      [¶4] Nonetheless, the court found that the father had a good relationship

with G.T. and determined that the Department had not met its burden to

demonstrate the father’s unfitness. The court ordered the Department to provide

intensive in-home support for the father, and the boys were returned to their

father’s home later in 2006. The mother has lived apart from them, except during

the children’s early lives.

       [¶5] The present matter began on November 15, 2013, after G.T. disclosed

at school that his father had physically abused him and his brother, and had
4

threatened his life.2 The court (Cuddy, J.) granted the Department’s petition for an

order of preliminary protection requiring the removal the children from the father’s

home and their placement in the Department’s custody.                         Services were again

provided to the father to help him recognize the effect of his abuse on the children

and become capable of caring for them as they recover from that abuse.

          [¶6] After a contested summary preliminary hearing as to the father,3 the

court (Stitham, J.) found that the father had physically and emotionally abused

each of the children. This finding was also reached in a jeopardy order entered

with both parents’ consent. A contested judicial review led to additional findings

by the court (Mallonee, J.) that the father had physically accosted G.T. at an

October 8, 2014, visit and threatened G.T. that he would surrender his parental

rights to him; had continued to be combative toward the Department, blaming the

Department for G.T.’s behavioral issues; and had been hostile in the courtroom.

          [¶7] The Department petitioned for termination of the parents’ parental

rights on February 4, 2015. The court held a hearing on the petition two months

later and entered a judgment terminating both parents’ parental rights to the boys

on May 19, 2015.             The court found that, despite the father’s participation in

    2
      The Department’s petition for a child protection order and request for an order of preliminary
protection alleged that the mother was unable to protect the children from the father’s abuse and was not
capable of caring for them independently due to cognitive limitations.
    3
        The mother waived the right to a summary preliminary hearing.
                                                                                       5

services, he continues to relate to others primarily based on anger, fear, and

intimidation, including in the courtroom, and he perceives as hostile anyone who

does not unambiguously appear to him to be an ally. The court found that the

father is unable to protect the boys from jeopardy because he cannot change his

mode of interpersonal relations and behavior to prevent aggravating the children’s

distress. The court found that the children’s mother does not believe she is able to

care for the children, that she has never been able to protect G.T. from

mistreatment, and that she is unable to assist the boys in recovering from their

trauma.

      [¶8] The court further found that both children suffer from post-traumatic

stress disorder as a result of their father’s hostile and violent behavior; that G.T.’s

severe needs led to his placement in a residential treatment program after multiple

failed placements; and that J.T., who has lived with his paternal aunt throughout

the proceedings, has developmental delays. Both children have been involved in

child protection proceedings during much of their lives, and as the court found,

they now desperately need safety, stability, and clarity about their futures—goals

that are actively undermined by the possibility of a return to either parent’s care.

      [¶9] Ultimately, the court found that both parents were unable to protect the

children from jeopardy and that the circumstances were unlikely to change within a

time that is reasonably calculated to meet either child’s needs, 22 M.R.S.
6

§ 4055(1)(B)(2)(b)(i) (2015), and it determined that, despite the children’s

affection for their parents, their best interests are served by being freed from these

parental attachments to achieve permanency, see 22 M.R.S. § 4055(1)(B)(2)(a)

(2015). The parents appealed from the court’s judgment.

                                 II. DISCUSSION

      [¶10]   For a court to terminate parental rights after custody has been

removed from a parent upon a finding of jeopardy, see 22 M.R.S. §§ 4035,

4055(1)(A)(1)(a) (2015), the court must find, by clear and convincing evidence, at

least one ground of parental unfitness, see 22 M.R.S. § 4055(1)(B)(2)(b) (2015),

and that termination was in the child’s best interest, see 22 M.R.S.

§ 4055(1)(B)(2)(a). See In re I.S., 2015 ME 100, ¶ 11, 121 A.3d 105. We review

the entire record to determine whether it “demonstrates that the trial court

rationally could have found clear and convincing evidence in that record to support

the necessary factual findings as to the bases for termination.” In re B.P., 2015
ME 139, ¶ 16, --- A.3d --- (quotation marks omitted). “Evidence is clear and

convincing when the court could reasonably have been persuaded that the required

factual findings were proved to be highly probable.”           Id. (quotation marks

omitted).
                                                                                   7

A.    Unfitness

      [¶11]   The evidentiary record amply supports the court’s finding that,

although the father was afforded services to assist him in becoming able to care for

his children both during the prior child protection matter and during these

proceedings, he has been unable to curtail his hostile, aggressive, and violent

behavior toward his family and others. See 22 M.R.S. § 4055(1)(B)(2)(b)(i); In re

B.P., 2015 ME 139, ¶¶ 3, 10, 19, --- A.3d ---. Specifically, the court heard

testimony that the father continues to blame the Department for what he perceives

as a conspiracy against him, continues to behave in a controlling way toward the

children’s mother, and continues to deny that any issues need to be addressed. The

father has been diagnosed, through a court ordered diagnostic evaluation, with a

personality disorder not otherwise specified with borderline and narcissistic

features based on symptoms including a reactive mood; inappropriate and intense

anger that the father has difficulty controlling; stress-related paranoid ideation; a

lack of empathy; a tendency to exploit others; and arrogant, haughty behaviors and

attitudes. Given the father’s longstanding inability to make use of the years of

services provided to him to change his aggressive and controlling patterns of

behavior, and the tragic evidence of the serious detrimental effect his conduct has

had on his children’s healthy development, the court did not err in finding that the

father is unable to protect the children from jeopardy and that these circumstances
8

are unlikely to change within a time reasonably calculated to meet the children’s

needs. See 22 M.R.S. § 4055(1)(B)(2)(b)(i); In re Thomas H., 2005 ME 123, ¶¶ 9,

20-21, 889 A.2d 297.

      [¶12] The court’s finding of the mother’s unfitness is supported by her

testimony that the children could not live with her at her existing residence and that

they should instead be reunified with their father. Despite the father’s extensive

history of abuse against the mother and these children—some of which the mother

disclosed to others—the mother in her testimony denied that the father had ever

abused the children or her. The court did not err in finding that the mother does

not believe she can care for the boys on her own or in finding that she cannot

protect the boys from their father or help them recover from the abuse they have

suffered in time to meet the boys’ needs. See 22 M.R.S. § 4055(1)(B)(2)(b)(i); In

re Thomas H., 2005 ME 123, ¶¶ 9, 20-21, 889 A.2d 297.

B.    Best Interests of the Children

      [¶13] The court determined that the children were severely troubled by the

lack of permanency in their living situations. See 22 M.R.S. § 4003(4) (2015); In

re B.P., 2015 ME 139, ¶ 19, --- A.3d ---; see also In re Thomas H., 2005 ME 123,

¶¶ 23-30, 889 A.2d 297 (discussing the importance of permanency). The court’s

finding is supported by evidence that J.T. is agitated and prone to violence, that he

is anxious and has difficulty regulating his emotions, and that although he wants to
                                                                                    9

return to his father’s home and misses his father, he does not think it would be safe

and fears that he will be abused again.

        [¶14] The evidence similarly supports the court’s finding that the father’s

aggressive conduct hindering reunification negatively affected G.T. Specifically,

G.T. was worried, after his father accosted him during a visit at his residential

placement, that his father would never be ready to care for him in his home. The

testimony of G.T. and several other witnesses makes painfully clear that G.T.

wants to live with his father but fears being abused or disappointed, and that

waiting for a final determination has left G.T. anxious and is causing him further

harm.

        [¶15] The court did not err in finding that, without termination, the children

would continue to suffer based on a false hope of reunification with parents whose

intractable patterns of conduct prevent them from providing the safety, security,

and permanence that the children demonstrably require. The boys have been

subjected to persistent violence and have been parented by a father whose method

of relating to adults—particularly women—is hostile, violent, controlling, and

entirely dysfunctional. The father has proved unable to change his aggressive

behavior, and the mother cannot protect the children from their father. The court’s

determination that termination of the parents’ parental rights is in each child’s best
10

interest is supported by evidence in the record and was well within the court’s

discretion. See In re Thomas H., 2005 ME 123, ¶ 16, 889 A.2d 297.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Kimberly C. Cavanagh, Esq., Law Office of Kimberly C.
        Cavanagh, Esq., Dover-Foxcroft, for appellant mother

        Christopher D. Smith, Esq., Law Office of Christopher D.
        Smith, Esq., Dexter, for appellant father

        Janet T. Mills, Attorney General and Meghan Szylvian Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee Department of Health and Human Services



Dover-Foxcroft District Court docket number PC-2013-21
FOR CLERK REFERENCE ONLY